Opinion by
Keefe, J.
The evidence disclosed that the merchandise was entered upon the basis of the invoice value plus an addition of 10 percent tax, not included in the invoice prices, appearing at the bottom of the invoice as part of the home-market value. It appears that upon consultation with the local customs official the petitioner was advised that the tax was not a dutiable item, and upon his advice the entry was amended and the tax deducted. The merchandise was appraised upon the basis of the amended value. However, upon advice of customs officials at New York the collector subsequently appealed for a reappraisement at which time it was agreed between counsel that the tax was a dutiable item. The merchandise was accordingly reappraised by the court *547at the invoice values, plus 10 percent tax, resulting in the imposition of additional duties for undervaluation. From the evidence presented the court was of the opinion that the petitioner was without intention to defraud the United States or to conceal or misrepresent the facts. The petition was therefore granted.